Citation Nr: 0001535	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  96-29 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
bilateral pes planus (flat feet).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel






INTRODUCTION

The appellant served on active duty from October 1954 to June 
1958.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1995 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDING OF FACT

The appellant's service connected bilateral flat feet are no 
more than mild in degree and a weight-bearing line over or 
medial to great toe, inward bowing of the tendo achilles, and 
pain on manipulation of the feet are not shown by the 
evidence of record.


CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation for 
the service-connected bilateral pes planus are not met.  38 
U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. § 
3.321(b)(1), Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
Diagnostic Code 5276 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's claim of entitlement to an increased 
(compensable) disability evaluation for bilateral pes planus 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  That is, he has presented a claim which is 
plausible.  Generally, claims for increased evaluations are 
considered to be well grounded.  A claim that a condition has 
become more severe is well grounded where the condition was 
previously service-connected and rated, and the claimant 
subsequently asserts that a higher rating is justified due to 
an increase in severity since the original rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (1999).

VA also has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issues raised in the record and to explain the 
reasons used to support the conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. 
§ 4.1 (1999), that requires that each disability be viewed in 
relation to its history and that there be an emphasis placed 
upon the limitation of activity imposed by the disabling 
condition, and 38 C.F.R. § 4.2 (1999) which requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the claimant working or seeking work.  38 
C.F.R. § 4.10 (1999) states that, in cases of functional 
impairment, evaluations are to be based upon lack of 
usefulness, and medical examiners must furnish, in addition 
to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40 (1999).  See also DeLuca v. Brown, 8 Vet. App. 
202 (1995).  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In the instant case, the appellant was granted service 
connection and assigned a noncompensable disability rating 
for bilateral flat feet by rating decision issued in October 
1958.  This noncompensable disability rating has been 
confirmed and continued to date.

According to the applicable criteria, a noncompensable 
disability evaluation is warranted for mild bilateral flat 
feet with symptoms relieved by built-up shoes or arch 
support.  A 10 percent evaluation is warranted for moderate 
bilateral pes planus where the weight-bearing lines are over 
or medial to the great toes and there is inward bowing of the 
tendo achillis and pain on manipulation and use of the feet.  
A 30 percent disability evaluation requires severe bilateral 
pes planus manifested by objective evidence of marked 
deformity (pronation, abduction, etc.), accentuated pain on 
manipulation and use of the feet, indication of swelling on 
use and characteristic callosities.  A 50 percent disability 
evaluation requires pronounced foot impairment as shown by 
objective evidence of marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances.  38 C.F.R. Part 
4, Diagnostic Code 5276 (1999).

In every instance where the VA Schedule for Rating 
Disabilities does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31 (1999).

The words "mild," "moderate," "severe" and "pronounced" 
are not defined in the VA Schedule for Rating Disabilities.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just."  38 C.F.R. § 4.6 (1999).  In 
evaluating the appellant's service-connected disability, the 
Board is cognizant of its responsibilities under the Schedule 
for Rating Disabilities.  38 C.F.R. § 4.71 et seq. (1999).

Where entitlement to compensation has already been 
established and an increase in disability is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).  

VA outpatient treatment records dated in February 1999 
indicate that the veteran complained of constant painful 
feet.  

The appellant received a VA podiatric examination in February 
1999.  On physical examination of the appellant, the examiner 
noted that there was passive and active range of motion 
against gravity and strong resistance bilaterally.  There was 
no pain upon manipulation of the feet.  The appellant's 
achilles tendon was well-aligned, both weight bearing and 
non-weight bearing.  The examiner did note mild flat foot, 
and indicated that there was pain in the toes and that the 
second and third toes were mildly fused bilaterally on the 
metatarsophalangeal joint.  The examiner noted that the 
appellant could walk with normal gait and could walk on his 
toes and heels.  The examiner reported no limitation on 
standing and walking.

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§ 3.102 (1999); and Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  After a contemporaneous review of the evidence of 
record, the Board finds that a compensable disability rating 
for bilateral flat feet is not warranted.  As previously 
noted a 10 percent disability evaluation would require 
moderate bilateral pes planus where the weight-bearing lines 
are over or medial to the great toes and there is inward 
bowing of the tendo achilles and pain on manipulation and use 
of the feet.  Such symptomatology has not been demonstrated 
in the instant case.  Although the appellant complained of 
pain on prolonged standing or walking, the February 1999 VA 
examiner commented that the appellant's feet and ankle did 
not show limitation of motion.  Of significance is the fact 
that there was no pain on manipulation of the feet, and the 
achilles tendon was well aligned.  The examiner further noted 
that as far as the flatfoot deformity is concerned, the 
veteran's feet appear functional and exhibit a functional 
range of motion.  The examiner noted there was no limitation 
on standing or walking.  Clearly, the objective examination 
does not support a finding of entitlement to a 10 percent 
disability rating, nor does it meet the requirements for a 30 
percent rating or a 50 percent rating.  Therefore, it is the 
finding of the Board that the preponderance of the evidence 
is against the appellant's claim for an increased 
(compensable) rating for bilateral flat feet.

Moreover, application of the extraschedular provisions is 
also not warranted in this case.  38 C.F.R. § 3.321(b) 
(1999).  There is no objective evidence that this service- 
connected disability presents such an exceptional or unusual 
disability picture, with such factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  Hence, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under the 
above-cited regulation, was not required.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).


ORDER

An increased (compensable) rating for bilateral flat feet is 
denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

